Citation Nr: 0332522	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from June 1955 to 
June 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


REMAND

As to the claim for an increased rating for diabetes 
mellitus, the Board is of the view that a contemporaneous 
examination is required to determine the current severity of 
the veteran's diabetes.  VA's duty to assist the veteran in 
the development of his claim includes providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2003); 
38 C.F.R. § 3.159(c)(4) (2003).  The record shows that the 
veteran's current examination for his diabetes was conducted 
in August 2000.  The report of that examination was negative 
for clinical findings of a peripheral vascular disease; the 
veteran had not had any heart attacks, and there were no 
clinical finding of any known diabetic renal complications of 
vascular compromise.  The diagnosis included long-term 
diabetes, requiring insulin.  However, VA outpatient 
treatment records dated through 2003 show that the veteran's 
disability has been fluctuating.  Outpatient treatment 
records dated in July and August 2001 reflect that the 
veteran's diabetes was poorly controlled.  Although January 
2003 records show that the diabetes was under fair control, 
the veteran was service connected that same month for 
peripheral neuropathy of the left lower extremity with foot 
drop, peripheral neuropathy of the right lower extremity, and 
diabetic retinopathy status post bilateral cataract removal 
with intraocular lens implant as secondary to the service-
connected diabetes mellitus.  

As to the claim for bilateral hearing loss, the veteran 
claims that his hearing has decreased in acuity.  The Board 
notes that the veteran's most current VA audiological 
examination was conducted in November 2001.  The veteran's 
representative in an informal hearing presentation dated in 
October 2003 indicated that the veteran's hearing might have 
increased in severity since the November 2001 examination.  
Thus, a more contemporaneous examination is warranted.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination).  

In addition, the Board notes that the RO in adjudicating the 
veteran's claim for an increased rating for hearing loss 
applied the criteria set forth in 38 C.F.R. § 4.85 (2003) 
which determines the severity of hearing loss.  However, the 
RO failed to consider the application of the two provisions 
of 38 C.F.R. § 4.48 (2003) which pertain to exceptional 
patterns of hearing impairment.  The first provision, 
38 C.F.R. § 4.86(a), indicates that if puretone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or VIa, whichever results in a 
higher evaluation.  Each ear is to be evaluated separately.  
The second provision, that of 38 C.F.R. § 4.86(b), indicates 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Each ear is to be evaluated 
separately.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should provide the veteran the 
following VA examinations.  The veteran's 
claims folder should be available for review 
prior to the examination.  All indicated 
studies should be conducted.  All examination 
findings, along with a complete rationale for 
all opinions expressed, should be set forth and 
explained in detail.

a.  An endocrine examination to determine the 
level of severity of the veteran's diabetes 
mellitus.  The examiner should comment on 
whether the veteran's diabetes mellitus is 
controlled, and include a discussion as to the 
methods used to achieve control, specifically 
stating whether the veteran is on a restricted 
diet, whether a hypoglycemic agent is required, 
and if so how frequently.  The examiner should 
identify any activities the veteran must 
regulate as a result of the diabetes and should 
provide an assessment concerning the frequency 
of any episodes of ketoacidosis of hypoglycemic 
reactions as requiring hospitalization or 
visits to a diabetic provider.  The examiner 
should indicate whether the diabetes has 
resulted in progressive loss of weight and 
strength.  

b.  An examination for hearing impairment by a 
state-licensed audiologist in order to 
determine the severity of the veteran's 
bilateral hearing loss.  Send the claims folder 
to the examiner for review.  The state-licensed 
examiner should be informed that the 
examination must include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test; and that the 
examination must be conducted without the use 
of hearing aids.  Request the state-licensed 
examiner to include audiometry brainstem 
response testing; and that all clinical 
findings and test results be reported in 
detail.  

The state-licensed examiner should review the 
entire claims folder, along with the results of 
the audiological evaluation and testing, and 
render specific findings as to the results of 
the veteran's controlled speech discrimination 
test (Maryland CNC) and puretone audiometry 
test.  If a non-VA state-licensed examiner is 
used, he or she should be requested to 
interpret the audiogram results for the 
puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, and be instructed that a Maryland 
CNC test is required (pursuant to 38 C.F.R. 
§ 4.85 (2003)).  

If the state-licensed examiner is unable to 
obtain reliable and consistent test results, he 
or she should identify the specific test along 
with certification that the use of the results 
from such test (or tests) is not appropriate.  
If the state-licensed examiner determines that 
only the speech discrimination scores are 
inconsistent and unreliable, he or she should 
provide certification that the use of such 
scores (speech discrimination) is not 
appropriate, and should test the veteran's 
hearing impairment based solely on puretone 
thresholds at the 1000, 2000, 3000, and 4000 
Hertz.  In doing so, the state-licensed 
examiner should comment on whether audiometry 
brainstem response testing was used to obtain 
organic thresholds of hearing impairment, and; 
if so, whether this testing method produced 
reliable and consistent results.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should then readjudicate 
claims of entitlement to increased ratings 
for diabetes mellitus and for bilateral 
hearing loss.  

4.  If the benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




